  Case: 1:17-md-02804-DAP Doc #: 3288 Filed: 05/05/20 1 of 4. PageID #: 493085




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                  )   MDL 2804
 OPIATE LITIGATION                             )
                                               )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                     )
                                               )   Judge Dan Aaron Polster
 Cleveland Bakers and Teamsters Health         )
 and Welfare Fund et al. v. Purdue Pharma,     )   ORDER
 L.P. et al., Case No. 1:18-op-45432-DAP       )



       Before the Court is the Manufacturer Defendants’ Motion to Certify the Court’s February

21, 2020 Order for Immediate Appeal Under 28 U.S.C. § 1292(b) (Doc. #: 3256). After

consideration of all the briefing and for the reasons set forth below, the Court DENIES

Defendants’ Motion.

       I.     BACKGROUND

       On February 21, 2020, the Court issued an Opinion and Order denying in part Defendants’

Motions to Dismiss Plaintiffs’ claims. Doc. #: 3177. Defendants now ask the Court to certify the

Order for appeal regarding whether Plaintiffs’ allegations meet RICO’s proximate cause

requirement. Doc. #: 3256 at 1.

       II.    ANALYSIS

       A district court may certify an interlocutory order for immediate appeal when (1) the order

involves a controlling question of law; (2) there exists a substantial ground for difference of

opinion regarding the controlling question; and (3) immediate appeal may materially advance the

ultimate termination of the litigation. 28 U.S.C. § 1292(b). Certifying appeal under § 1292(b) is

warranted “sparingly and only in exceptional cases.” In re City of Memphis, 293 F.3d 345, 351
  Case: 1:17-md-02804-DAP Doc #: 3288 Filed: 05/05/20 2 of 4. PageID #: 493086



(6th Cir. 2002). “[D]oubts regarding appealability [should be] resolved in favor of finding that the

interlocutory order is not appealable.” Adell v. Cellco P’ship, No. 1:18cv623, 2019 WL 5285627,

at *1 (N.D. Ohio Oct. 18, 2019) (quoting United States v. Stone, 53 F.3d 141, 143–44 (6th Cir.

1995)).

          It is undisputed, and the Court agrees, that the issue for appeal is a question of law. See

Mot. at 5 (Doc. #: 3256-1); Pls’ Opp. at 3 (Doc. #: 3268). The parties disagree as to whether the

question is controlling.

          A question of law is controlling if it could “materially affect the outcome of the case.” In

re City of Memphis, 293 F.3d at 351. This does not require that reversal of the district court’s order

would terminate the action. In re Baker & Getty Fin. Servs., Inc., 954 F.2d 1169, 1172 n.8 (6th

Cir. 1992). But an issue that may result in dismissal of some claims does not materially affect the

outcome of the case if a number of claims or theories providing additional grounds for recovery

will remain after dismissal. See In re Regions Morgan Keegan ERISA Litig., 741 F. Supp. 2d 844,

852 (W.D. Tenn. 2010). Here, Plaintiffs’ additional claims and theories of recovery—e.g., public

nuisance, civil conspiracy, negligence, and common law fraud—survive independent of the RICO

issues. Thus, the issue Defendants seek to appeal does not present a controlling question that will

materially affect the outcome of the case. Because there is no controlling question, the Court need

not decide whether there are substantial grounds for difference of opinion.

          Resolution of the proximate causation issue likewise will not materially advance ultimate

termination of the litigation, because “litigation will be conducted in substantially the same manner

regardless of the court’s decision.” In re City of Memphis, 293 F.3d at 351; see also S.E.C. v.

Geswein, 2 F. Supp. 3d 1074, 1088 (N.D. Ohio 2014) (immediate appeal advances ultimate

termination of the litigation only if it would “appreciably shorten the time, effort, and expense



                                                   2
  Case: 1:17-md-02804-DAP Doc #: 3288 Filed: 05/05/20 3 of 4. PageID #: 493087



exhausted”). Appeal is not warranted when a plaintiff asserts similar claims involving the same

evidence as the claims that would be appealed, such that litigation will proceed in substantially the

same manner even if the appeal results in dismissal of those claims. See Geswein, 2 F. Supp. 3d at

1088; see also In re Regions Morgan Keegan ERISA Litig., 741 F. Supp. 2d at 851; Hurley v.

Deutsche Bank Trust Co. Americas, No. 1:08cv361, 2009 WL 1067314, at *4 (W.D. Mich. Apr.

21, 2009).

       Defendants argue immediate review of the RICO issues will save the parties and the Court

time and resources. Mot. at 9–10 (Doc. #: 3256-1). But they do not specify how the issues to be

litigated and discovered would be significantly narrowed by a favorable outcome to them on

appeal. Regardless of the outcome, the parties will litigate and conduct discovery on key issues

relevant to Plaintiffs’ remaining claims, including Defendants’ alleged misrepresentations and

failure to comply with anti-diversion obligations, and Plaintiffs’ injuries. Thus, the case would be

litigated in substantially the same manner and on a similar timeline. See In re City of Memphis,

293 F.3d at 351; Geswein, 2 F. Supp. 3d at 1088.

       Defendants further argue appeal will advance termination of this suit because it will aid

settlement discussions. The Court is not persuaded that this argument is relevant to certifying an

appeal. See Dunn v. Chattanooga Publ’g Co., No. 1:12cv252, 2013 WL 587493, at *2 (E.D. Tenn.

Feb. 14, 2013) (comparing cases addressing whether settlement prospects are relevant to § 1292(b)

certification). The Court agrees with Plaintiffs that this contention is speculative; it is equally

plausible that preparing the RICO claims for summary judgment and trial will aid settlement.

Nothing in the history of this case supports the contention that settlement will not occur unless and

until these RICO issues are resolved. Thus, Defendants fail to show immediate appeal may

materially advance ultimate termination of the litigation.



                                                 3
  Case: 1:17-md-02804-DAP Doc #: 3288 Filed: 05/05/20 4 of 4. PageID #: 493088



       III.   CONCLUSION

       The Court is not averse to certifying for interlocutory appeal questions that satisfy the

standard set by § 1292(b). But for all the reasons stated above, Defendants’ Motion does not meet

that standard and does not present the “exceptional case” warranting appeal. See In re City of

Memphis, 293 F.3d at 351. Therefore, Defendants’ Motion (Doc. #: 3256) is DENIED.



              IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster May 5, 2020
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                               4
